Per curiam:
The parol evidence tending to show that the assignment of the lease was “as security only” was brought out on cross-examination by defendant, but the instructions leaving the jury at liberty to find, upon that evidence, that the assignment was inoperative as such, *628were given over defendant’s objection. The evidence of ab scnce of consideration for the bill of sale, while not admissible for the purpose of defeating the operation of the instrument, was admissible, with other evidence, in support of an attempt to show that the instrument was obtained by fraud. In the opinion read as a whole, with the syllabus, it is so held. The other grounds of the petition do not need mention. The petition for rehearing is denied without argument under Rule 5.
Gat heart & Milverton for plaintiff. A. G. M. Robertson for defendant.